DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 5-6, with respect to the rejection(s) of claim(s) 1, 3-11 and 13-20 under 35 U.S.C. §103 have been fully considered and are persuasive. Nelson discloses detecting a high temperature condition using the burner temperature, which is not in the absence of a measured temperature of the engine.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the current amendments to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-11 and 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-11, and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US Patent Number 3,636,335), in view of Oakley (US Patent Application Publication 2011/0023478), in view of Shohet (US Patent Number 3,678,690), and further in view of Stearns (US Patent Number 3,307,353).
Regarding claim 1, Nelson discloses a method for detecting a high temperature condition of a gas turbine engine (Col. 1, lines 5-10), the method comprising: 
obtaining a fuel flow (Mass Fuel Flow Wf) to a combustor of the engine and a compressor outlet pressure (Compressor Discharge Pressure CDP) of the engine;
modeling a temperature of the engine by determining a ratio (Wf/CDP) of the fuel flow to the compressor outlet pressure (Col. 1, lines 20-43) (Col. 2, line 51-Col. 3, line 11, as shown in Figure 1).
Nelson does not disclose comparing the ratio to a threshold that varies as a function of engine rotational speed; and
detecting a high temperature condition of the engine when the ratio exceeds the threshold. 
Instead, Nelson teaches that the ratio may be used to produce an accurate calculation of the turbine inlet temperature. 
Oakley discloses comparing [via comparator in operation 250] a turbine inlet temperature [input turbine inlet temperature] to a threshold that varies as a function of a determined engine rotational speed [setpoint temperature output from lookup table 258] [0029, as shown in Figure 6]; and
detecting a high temperature condition of an engine when the turbine inlet temperature exceeds the threshold [0006, the high temperature condition of the engine being a condition in which a torque reduction is required]. 
Oakley teaches that for turbocharged engines, such as gas turbine engines, it is known in the art to limit the temperature at the turbine inlet to a hardware limit temperature. When this hardware limit turbine inlet temperature is exceeded, measures are taken to reduce the turbine inlet temperature to prevent damage to the turbine [0004]. Oakley teaches that the control strategy of his invention provides advantages such as being less disruptive to a vehicle operator and preventing overshoot of the turbine inlet temperature over the maximum hardware temperature setpoint [0007]. 
By combining the control strategy disclosed by Oakley with the turbine inlet temperature output by the turbine inlet temperature computer disclosed by Nelson, the ratio Wf/CDP disclosed by Nelson is compared to a threshold comprising a setpoint temperature and additional elements such as burner inlet temperature BIT, engine airflow factor K and engine constant C. Specifically, the ”setpoint temperature” disclosed by Oakley is compared to turbine inlet temperature TIT disclosed by Nelson by way of a comparator in operator 250 of Figure 6 of Oakley according to the following expression:
setpoint temperature ⩼ turbine inlet temperature TIT = BIT + C(Wf/CDP) x (1/K)
the expression above, when rearranged algebraically, demonstrates the effect of factor K of the threshold: 
                
                    
                        
                            
                                
                                    s
                                    e
                                    t
                                    p
                                    o
                                    i
                                    n
                                    t
                                     
                                    t
                                    e
                                    m
                                    p
                                    e
                                    r
                                    a
                                    t
                                    u
                                    r
                                    e
                                    -
                                    B
                                    I
                                    T
                                
                            
                             
                            K
                        
                        
                            C
                        
                    
                    ⩼
                    
                        
                            W
                            f
                        
                        
                            C
                            D
                            P
                        
                    
                
            
Nelson further discloses determining a current engine rotational speed to determine the engine airflow factor K which increases with increasing engine rotational speed for a first range of engine rotational speeds (starting or low engine speeds), and wherein the engine airflow factor K is constant for a second range of engine rotational speeds (speeds for which the turbine is operating in a choked condition), the second range following the first range (Col. 1, lines 24-41). Thus, by combining the control strategy disclosed by Oakley with the turbine inlet temperature output disclosed by Nelson, the threshold varies as a function of engine rotational speed due to the variation of the factor K with engine rotational speed, and the threshold increases with increasing engine rotational speed for a first range of engine rotational speeds and is constant for a second range of engine rotational speeds, the second range following the first range. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the control strategy disclosed by Oakley with the turbine inlet temperature computer performing the calculation steps disclosed by Nelson. As taught by Oakley, it is desirable to limit the turbine inlet temperature below a setpoint temperature corresponding to the hardware limit temperature to prevent damage to the turbine of a turbocharged engine. 
Shohet discloses comparing the ratio of fuel flow to compressor outlet pressure to a threshold, the ratio replacing a measured temperature of the engine, wherein a high temperature condition is detected in absence of the measured temperature of the engine  (Col. 4, lines 63-75, where the ratio Wf/CDP is compared to a threshold to cause the gas generator 32 of the engine 10 to remain within its speed and temperature limits; the temperature is modeled instead of being measured and when a high temperature condition is detected the positioning of the fuel flow valve 92 is adjusted) (Col. 2, lines 32-37).
Shohet teaches that detecting the high temperature condition allows the engine to remain within its temperature limits (Col. 4, lines 63-75). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the comparison disclosed by Nelson, as modified by Oakley, with the comparison disclosed by Shohet, because the comparison disclosed by Shohet similarly allows the engine to remain within its temperature limits when a high temperature condition is detected. 
Stearns discloses and teaches that “As is generally well known in the art, the fuel control [for controlling turbine types of power plants see Col. 1, lines 9-11] is a combination of metering devices and computing mechanism serving to control the flow of fuel to the engine in an amount commensurate with efficient and optimum engine operation, yet assuring that a malfunction due to surge, rich or lean flame out and overtemperature does not ensue. Overtemperature in this instance means that temperature which will adversely affect the components of the engine…In the heretofore known fuel controls for turbine power plants…Wf is fuel flow in pounds per hour, P3 is absolute compressor discharge pressure…As is known in this art, the highest obtainable rate of acceleration is always desirable in turbine types of power plants, and obviously, this is accomplished by placing the metering devices in their full flow position. Owing to the fact that the component parts of the engine can only tolerate a certain maximum temperature and that the compressor is subject to surge (a pressure pulsating condition that occurs at any particular given speed, at a given pressure ratio or given weight flow of the compressor) the computing system must assure that these conditions as well as rich and lean flame out do not ensue. These regimes of operation are computed by the fuel control computing system which senses and combines various engine operating parameters…it is worthy to note that the engine’s surge and temperature characteristics can be defined for all engine operations in terms of Wf/P3 vs. engine speed. In such a plot it will be appreciated that both surge and temperature form a family of f/P3 varies as a function of compressor inlet temperature. As is well known by those familiar with the heretofore known fuel controls, surge and temperature limits are each represented by a family of curves for the overall engine operation” (Col. 1, line 9-Col. 2, line 36). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to compare the ratio disclosed by Nelson to a high temperature threshold that is a function of the turbine inlet temperature. Stearns teaches that the ratio of fuel flow to the combustor Wf to the compressor outlet pressure P3 is limited for each and every engine rotational speed to maintain the component parts of the engine below a certain maximum temperature and prevent engine surge. Therefore, it would have been obvious to one skilled in the art to vary the threshold disclosed by Nelson as a function of engine rotational speed as disclosed by Nelson or Stearns, because the component parts of the engine can only tolerate a certain maximum temperature and by detecting a high temperature condition of the engine when the ratio exceeds the threshold, damage to the engine can be prevented.
Regarding claim 3, Nelson, Oakley, Shohet and Stearns disclose the method of claim 1 as discussed above. Nelson further discloses wherein the threshold increases with increasing engine rotational speed for a first range of engine rotational speeds (the engine airflow factor K increases with engine rotation speed for starting or low engine speeds as compared to engine speeds for which the turbine is operating in a choked condition, Col. 1, lines 24-41).
Regarding claim 4, Nelson, Oakley, Shohet and Stearns disclose the method of claim 1 as discussed above. Nelson further discloses wherein the threshold is constant for a second range of engine rotational speeds, the second range following the first range (the engine airflow factor K is constant for 
Regarding claim 5, Nelson, as modified by Oakley, Shohet and Stearns, discloses the method of claim 4 as discussed above. Nelson further discloses wherein the first range of engine rotational speeds corresponds to engine idling (starting and low speeds) and the second range of engine rotational speeds corresponds to the engine accelerating (with increases in engine speed up to the maximum flow rate through the turbine) (Col. 1, lines 36-41). 
Regarding claim 6, Nelson, as modified by Oakley, Shohet and Stearns, discloses the method of claim 1. Nelson further discloses determining a current engine rotational speed (Col. 1, lines 24-41) but does not disclose comparing the ratio to the threshold.
Oakley discloses comparing [via comparator in operation 250] a turbine inlet temperature [input turbine inlet temperature] to a threshold that varies as a function of a determined engine rotational speed [setpoint temperature output from lookup table 258] [0029, as shown in Figure 6]; and
detecting a high temperature condition of an engine when the turbine inlet temperature exceeds the threshold [0006, the high temperature condition of the engine being a condition in which a torque reduction is required]. 
Oakley teaches that for turbocharged engines, such as gas turbine engines, it is known in the art to limit the temperature at the turbine inlet to a hardware limit temperature. When this hardware limit turbine inlet temperature is exceeded, measures are taken to reduce the turbine inlet temperature to prevent damage to the turbine [0004]. Oakley teaches that the control strategy of his invention provides advantages such as being less disruptive to a vehicle operator and preventing overshoot of the turbine inlet temperature over the maximum hardware temperature setpoint [0007]. 
By combining the control strategy disclosed by Oakley with the turbine inlet temperature output by the turbine inlet temperature computer disclosed by Nelson, the ratio Wf/CDP disclosed by Nelson is 
setpoint temperature ⩼ turbine inlet temperature TIT = BIT + C(Wf/CDP) x (1/K)
the expression above, when rearranged algebraically, demonstrates the effect of factor K of the threshold: 
                
                    
                        
                            
                                
                                    s
                                    e
                                    t
                                    p
                                    o
                                    i
                                    n
                                    t
                                     
                                    t
                                    e
                                    m
                                    p
                                    e
                                    r
                                    a
                                    t
                                    u
                                    r
                                    e
                                    -
                                    B
                                    I
                                    T
                                
                            
                             
                            K
                        
                        
                            C
                        
                    
                    ⩼
                    
                        
                            W
                            f
                        
                        
                            C
                            D
                            P
                        
                    
                
            
Stearns discloses and teaches that “As is generally well known in the art, the fuel control [for controlling turbine types of power plants see Col. 1, lines 9-11] is a combination of metering devices and computing mechanism serving to control the flow of fuel to the engine in an amount commensurate with efficient and optimum engine operation, yet assuring that a malfunction due to surge, rich or lean flame out and overtemperature does not ensue. Overtemperature in this instance means that temperature which will adversely affect the components of the engine…In the heretofore known fuel controls for turbine power plants…Wf is fuel flow in pounds per hour, P3 is absolute compressor discharge pressure…As is known in this art, the highest obtainable rate of acceleration is always desirable in turbine types of power plants, and obviously, this is accomplished by placing the metering devices in their full flow position. Owing to the fact that the component parts of the engine can only tolerate a certain maximum temperature and that the compressor is subject to surge (a pressure pulsating condition that occurs at any particular given speed, at a given pressure ratio or given weight flow of the compressor) the computing system must assure that these conditions as well as rich and lean flame out do not ensue. These regimes of operation are computed by the fuel control computing system which senses and combines various engine operating parameters…it is worthy to note that the engine’s f/P3 vs. engine speed. In such a plot it will be appreciated that both surge and temperature form a family of curves where each curve of the family depends on the value of the compressor inlet temperature. As is obvious to one skilled in this art the turbine inlet temperature for any given speed of the compressor and value of Wf/P3 varies as a function of compressor inlet temperature. As is well known by those familiar with the heretofore known fuel controls, surge and temperature limits are each represented by a family of curves for the overall engine operation” (Col. 1, line 9-Col. 2, line 36). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to compare the ratio disclosed by Nelson to a threshold as disclosed by Oakley or Stearns, the threshold depending on the engine airflow factor K and ultimately on the engine rotational speed, for the reasons specified in reference to claim 1 above.
Regarding claim 7, Nelson, as modified by Oakley and Shohet and Stearns, discloses the method of claim 1 as discussed above. Nelson does not disclose wherein the threshold corresponds to an engine temperature limit while the engine is operating under at least one steady state condition. 
Oakley discloses wherein the threshold corresponds to an engine temperature limit while the engine is operating under at least one steady state condition [0007, 0027, as shown in Figures 4 and 5 the setpoint/control temperature is an engine temperature limit during steady-state torque or steady-state turbine inlet temperature conditions]. 
Oakley teaches that for turbocharged engines, such as gas turbine engines, it is known in the art to limit the temperature at the turbine inlet to a hardware limit temperature. When this hardware limit turbine inlet temperature is exceeded, measures are taken to reduce the turbine inlet temperature to prevent damage to the turbine [0004]. Oakley teaches that the engine temperature limit is applied when the engine is operating under steady-state conditions to minimize the amount of torque reduction needed [0007]. The minimized torque reduction provides advantages such as being less disruptive to a 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the control strategy disclosed by Oakley with the turbine inlet temperature computer performing the calculation steps disclosed by Nelson. As taught by Oakley, it is desirable to limit the turbine inlet temperature below a setpoint temperature corresponding to the hardware limit temperature to prevent damage to the turbine of a turbocharged engine. 
Regarding claim 8, Nelson, as modified by Oakley, Aurousseau and Stearns, discloses the method of claim 7 as discussed above. Nelson does not disclose selecting the threshold from a plurality of thresholds as a function of a current operating state of the engine. 
Oakley discloses selecting the threshold from a plurality of thresholds as a function of a current operating state of the engine [0006] [0027] [0035]. 
Oakley teaches that changing the threshold between the control initiation temperature and the hardware limit temperature allows the torque to smoothly attain its steady state value [0027]. Oakley teaches that this control strategy provides advantages such as being less disruptive to a vehicle operator and preventing overshoot of the turbine inlet temperature over the maximum hardware temperature setpoint [0007]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the control strategy disclosed by Oakley with the turbine inlet temperature computer performing the calculation steps disclosed by Nelson. As taught by Oakley, it is desirable to limit the turbine inlet temperature below a setpoint temperature corresponding to the hardware limit temperature to prevent damage to the turbine of a turbocharged engine. 
Regarding claim 9, Nelson, as modified by Oakley, Aurousseau and Stearns, discloses the method of claim 1 as discussed above. Nelson further discloses wherein obtaining the fuel flow and the compressor outlet pressure comprises measuring the fuel flow and the compressor outlet pressure (Col. 2, line 51-Col. 3, line 11, as shown in Figure 1).
Regarding claim 10, Nelson, as modified by Oakley, Aurousseau and Stearns, discloses the method of claim 1 as discussed above. Nelson does not disclose selecting the threshold from a plurality of thresholds depending on one or more of engine rotational speed, altitude, ambient temperature and aircraft bypass door position. 
Oakley discloses selecting the threshold from a plurality of thresholds depending on at least engine rotational speed [0029, as shown in Figure 6]. 
Oakley teaches that changing the threshold between the control initiation temperature and the hardware limit temperature allows the torque to smoothly attain its steady state value [0027]. Oakley teaches that this control strategy provides advantages such as being less disruptive to a vehicle operator and preventing overshoot of the turbine inlet temperature over the maximum hardware temperature setpoint [0007]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the control strategy disclosed by Oakley with the turbine inlet temperature computer performing the calculation steps disclosed by Nelson. As taught by Oakley, it is desirable to limit the turbine inlet temperature below a setpoint temperature corresponding to the hardware limit temperature to prevent damage to the turbine of a turbocharged engine. 
Regarding claim 11, Nelson discloses a system for detecting a high temperature condition of a gas turbine engine (Col. 1, lines 5-10), the system comprising: 
a circuit (Col. 2, lines 3-5) for:
obtaining a fuel flow (Mass Fuel Flow Wf) to a combustor of the engine and a compressor outlet pressure (Compressor Discharge Pressure CDP) of the engine;
modeling a temperature of the engine by determining a ratio (Wf/CDP) of the fuel flow to the compressor outlet pressure (Col. 1, lines 20-43) (Col. 2, line 51-Col. 3, line 11, as shown in Figure 1).
Nelson does not disclose
a processing unit; and
a non-transitory computer-readable memory having stored thereon program instructions executable by the processing unit; the processing unit comparing the ratio to a threshold that varies as a function of engine rotational speed; and
detecting a high temperature condition of the engine when the ratio exceeds the threshold. 
Instead, Nelson teaches that the ratio may be used to produce an accurate calculation of the turbine inlet temperature. 
Oakley discloses a processing unit [electronic control unit 80] the processing unit having a non-transitory computer-readable memory having stored thereon program instructions executable by the processing unit for: comparing [via comparator in operation 250] a turbine inlet temperature [input turbine inlet temperature] to a threshold that varies as a function of a determined engine rotational speed [setpoint temperature output from lookup table 258] [0029, as shown in Figure 6]; and
detecting a high temperature condition of an engine when the turbine inlet temperature exceeds the threshold [0006, the high temperature condition of the engine being a condition in which a torque reduction is required]. 
Oakley teaches that for turbocharged engines, such as gas turbine engines, it is known in the art to limit the temperature at the turbine inlet to a hardware limit temperature. When this hardware limit turbine inlet temperature is exceeded, measures are taken to reduce the turbine inlet temperature to prevent damage to the turbine [0004]. Oakley teaches that the control strategy of his invention provides 
By combining the control strategy disclosed by Oakley with the turbine inlet temperature output by the turbine inlet temperature computer disclosed by Nelson, the ratio Wf/CDP disclosed by Nelson is compared to a threshold comprising a setpoint temperature and additional elements such as burner inlet temperature BIT, engine airflow factor K and engine constant C. Specifically, the ”setpoint temperature” disclosed by Oakley is compared to turbine inlet temperature TIT disclosed by Nelson by way of a comparator in operator 250 of Figure 6 of Oakley according to the following expression:
setpoint temperature ⩼ turbine inlet temperature TIT = BIT + C(Wf/CDP) x (1/K)
the expression above, when rearranged algebraically, demonstrates the effect of factor K of the threshold: 
                
                    
                        
                            
                                
                                    s
                                    e
                                    t
                                    p
                                    o
                                    i
                                    n
                                    t
                                     
                                    t
                                    e
                                    m
                                    p
                                    e
                                    r
                                    a
                                    t
                                    u
                                    r
                                    e
                                    -
                                    B
                                    I
                                    T
                                
                            
                             
                            K
                        
                        
                            C
                        
                    
                    ⩼
                    
                        
                            W
                            f
                        
                        
                            C
                            D
                            P
                        
                    
                
            
Nelson further discloses determining a current engine rotational speed to determine the engine airflow factor K which increases with increasing engine rotational speed for a first range of engine rotational speeds (starting or low engine speeds), and wherein the engine airflow factor K
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the control strategy disclosed by Oakley with the turbine inlet temperature computer performing the calculation steps disclosed by Nelson. As taught by Oakley, it is desirable to limit the turbine inlet temperature below a setpoint temperature corresponding to the hardware limit temperature to prevent damage to the turbine of a turbocharged engine. 
Shohet discloses comparing the ratio of fuel flow to compressor outlet pressure to a threshold, the ratio replacing a measured temperature of the engine, wherein a high temperature condition is detected in absence of the measured temperature of the engine  (Col. 4, lines 63-75, where the ratio Wf/CDP is compared to a threshold to cause the gas generator 32 of the engine 10 to remain within its speed and temperature limits; the temperature is modeled instead of being measured and when a high temperature condition is detected the positioning of the fuel flow valve 92 is adjusted) (Col. 2, lines 32-37).
Shohet teaches that detecting the high temperature condition allows the engine to remain within its temperature limits (Col. 4, lines 63-75). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the comparison disclosed by Nelson, as modified by Oakley, with the comparison disclosed by Shohet, because the comparison disclosed by Shohet similarly allows the engine to remain within its temperature limits when a high temperature condition is detected. 
Stearns discloses and teaches that “As is generally well known in the art, the fuel control [for controlling turbine types of power plants see Col. 1, lines 9-11] is a combination of metering devices and computing mechanism serving to control the flow of fuel to the engine in an amount commensurate with efficient and optimum engine operation, yet assuring that a malfunction due to surge, rich or lean f is fuel flow in pounds per hour, P3 is absolute compressor discharge pressure…As is known in this art, the highest obtainable rate of acceleration is always desirable in turbine types of power plants, and obviously, this is accomplished by placing the metering devices in their full flow position. Owing to the fact that the component parts of the engine can only tolerate a certain maximum temperature and that the compressor is subject to surge (a pressure pulsating condition that occurs at any particular given speed, at a given pressure ratio or given weight flow of the compressor) the computing system must assure that these conditions as well as rich and lean flame out do not ensue. These regimes of operation are computed by the fuel control computing system which senses and combines various engine operating parameters…it is worthy to note that the engine’s surge and temperature characteristics can be defined for all engine operations in terms of Wf/P3 vs. engine speed. In such a plot it will be appreciated that both surge and temperature form a family of curves where each curve of the family depends on the value of the compressor inlet temperature. As is obvious to one skilled in this art the turbine inlet temperature for any given speed of the compressor and value of Wf/P3 varies as a function of compressor inlet temperature. As is well known by those familiar with the heretofore known fuel controls, surge and temperature limits are each represented by a family of curves for the overall engine operation” (Col. 1, line 9-Col. 2, line 36). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to compare the ratio disclosed by Nelson to a high temperature threshold that is a function of the turbine inlet temperature. Furthermore, Stearns teaches that the ratio of fuel flow to the combustor Wf to the compressor outlet pressure P3 is limited for each and every engine rotational speed to maintain the component parts of the engine below a certain maximum temperature and prevent engine surge. Therefore, it would have been obvious to one skilled 
Regarding claim 13, Nelson, Oakley, Shohet and Stearns disclose the system of claim 11 as discussed above. Nelson further discloses wherein the threshold increases with increasing engine rotational speed for a first range of engine rotational speeds (the engine airflow factor K increases with engine rotation speed for starting or low engine speeds as compared to engine speeds for which the turbine is operating in a choked condition, Col. 1, lines 24-41).
Regarding claim 14, Nelson, Oakley, Shohet and Stearns disclose the system of claim 13 as discussed above. Nelson further discloses wherein the threshold is constant for a second range of engine rotational speeds, the second range following the first range (the engine airflow factor K is constant for engine rotation speeds for which the turbine is operating in a choked condition which are greater than starting or low engine speeds, Col. 1, lines 24-41).
Regarding claim 15, Nelson, as modified by Oakley, Shohet and Stearns, discloses the system of claim 14 as discussed above. Nelson further discloses wherein the first range of engine rotational speeds corresponds to engine idling (starting and low speeds) and the second range of engine rotational speeds corresponds to the engine accelerating (with increases in engine speed up to the maximum flow rate through the turbine) (Col. 1, lines 36-41). 
Regarding claim 16, 
Oakley discloses comparing [via comparator in operation 250] a turbine inlet temperature [input turbine inlet temperature] to a threshold that varies as a function of a determined engine rotational speed [setpoint temperature output from lookup table 258] [0029, as shown in Figure 6]; and
detecting a high temperature condition of an engine when the turbine inlet temperature exceeds the threshold [0006, the high temperature condition of the engine being a condition in which a torque reduction is required]. 
Oakley teaches that for turbocharged engines, such as gas turbine engines, it is known in the art to limit the temperature at the turbine inlet to a hardware limit temperature. When this hardware limit turbine inlet temperature is exceeded, measures are taken to reduce the turbine inlet temperature to prevent damage to the turbine [0004]. Oakley teaches that the control strategy of his invention provides advantages such as being less disruptive to a vehicle operator and preventing overshoot of the turbine inlet temperature over the maximum hardware temperature setpoint [0007]. 
By combining the control strategy disclosed by Oakley with the turbine inlet temperature output by the turbine inlet temperature computer disclosed by Nelson, the ratio Wf/CDP disclosed by Nelson is compared to a threshold comprising a setpoint temperature and additional elements such as burner inlet temperature BIT, engine airflow factor K and engine constant C. Specifically, the ”setpoint temperature” disclosed by Oakley is compared to turbine inlet temperature TIT disclosed by Nelson by way of a comparator in operator 250 of Figure 6 of Oakley according to the following expression:
setpoint temperature ⩼ turbine inlet temperature TIT = BIT + C(Wf/CDP) x (1/K)
the expression above, when rearranged algebraically, demonstrates the effect of factor K of the threshold: 
                
                    
                        
                            
                                
                                    s
                                    e
                                    t
                                    p
                                    o
                                    i
                                    n
                                    t
                                     
                                    t
                                    e
                                    m
                                    p
                                    e
                                    r
                                    a
                                    t
                                    u
                                    r
                                    e
                                    -
                                    B
                                    I
                                    T
                                
                            
                             
                            K
                        
                        
                            C
                        
                    
                    ⩼
                    
                        
                            W
                            f
                        
                        
                            C
                            D
                            P
                        
                    
                
            
Stearns discloses and teaches that “As is generally well known in the art, the fuel control [for controlling turbine types of power plants see Col. 1, lines 9-11] is a combination of metering devices and computing mechanism serving to control the flow of fuel to the engine in an amount commensurate with efficient and optimum engine operation, yet assuring that a malfunction due to surge, rich or lean flame out and overtemperature does not ensue. Overtemperature in this instance means that temperature which will adversely affect the components of the engine…In the heretofore known fuel controls for turbine power plants…Wf is fuel flow in pounds per hour, P3 is absolute compressor discharge pressure…As is known in this art, the highest obtainable rate of acceleration is always desirable in turbine types of power plants, and obviously, this is accomplished by placing the metering devices in their full flow position. Owing to the fact that the component parts of the engine can only tolerate a certain maximum temperature and that the compressor is subject to surge (a pressure pulsating condition that occurs at any particular given speed, at a given pressure ratio or given weight flow of the compressor) the computing system must assure that these conditions as well as rich and lean flame out do not ensue. These regimes of operation are computed by the fuel control computing system which senses and combines various engine operating parameters…it is worthy to note that the engine’s surge and temperature characteristics can be defined for all engine operations in terms of Wf/P3 vs. engine speed. In such a plot it will be appreciated that both surge and temperature form a family of curves where each curve of the family depends on the value of the compressor inlet temperature. As is obvious to one skilled in this art the turbine inlet temperature for any given speed of the compressor and value of Wf/P3 varies as a function of compressor inlet temperature. As is well known by those familiar with the heretofore known fuel controls, surge and temperature limits are each represented by a family of curves for the overall engine operation” (Col. 1, line 9-Col. 2, line 36). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to compare the ratio disclosed by Nelson to a threshold 
Regarding claim 17, Nelson, as modified by Oakley and Shohet and Stearns, discloses the system of claim 11 as discussed above. Nelson does not disclose wherein the threshold corresponds to an engine temperature limit while the engine is operating under at least one steady state condition. 
Oakley discloses wherein the threshold corresponds to an engine temperature limit while the engine is operating under at least one steady state condition [0007, 0027, as shown in Figures 4 and 5 the setpoint/control temperature is an engine temperature limit during steady-state torque or steady-state turbine inlet temperature conditions]. 
Oakley teaches that for turbocharged engines, such as gas turbine engines, it is known in the art to limit the temperature at the turbine inlet to a hardware limit temperature. When this hardware limit turbine inlet temperature is exceeded, measures are taken to reduce the turbine inlet temperature to prevent damage to the turbine [0004]. Oakley teaches that the engine temperature limit is applied when the engine is operating under steady-state conditions to minimize the amount of torque reduction needed [0007]. The minimized torque reduction provides advantages such as being less disruptive to a vehicle operator and preventing overshoot of the turbine inlet temperature over the maximum hardware temperature setpoint [0005, 0007]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the control strategy disclosed by Oakley with the turbine inlet temperature computer performing the calculation steps disclosed by Nelson. As taught by Oakley, it is desirable to limit the turbine inlet temperature below a setpoint temperature corresponding to the hardware limit temperature to prevent damage to the turbine of a turbocharged engine. 
Regarding claim 18, Nelson, as modified by Oakley, Shohet and Stearns, discloses the system of claim 17 as discussed above. Nelson does not disclose selecting the threshold from a plurality of thresholds as a function of a current operating state of the engine. 
Oakley discloses selecting the threshold from a plurality of thresholds as a function of a current operating state of the engine [0006] [0027] [0035]. 
Oakley teaches that changing the threshold between the control initiation temperature and the hardware limit temperature allows the torque to smoothly attain its steady state value [0027]. Oakley teaches that this control strategy provides advantages such as being less disruptive to a vehicle operator and preventing overshoot of the turbine inlet temperature over the maximum hardware temperature setpoint [0007]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the control strategy disclosed by Oakley with the turbine inlet temperature computer performing the calculation steps disclosed by Nelson. As taught by Oakley, it is desirable to limit the turbine inlet temperature below a setpoint temperature corresponding to the hardware limit temperature to prevent damage to the turbine of a turbocharged engine. 
Regarding claim 19, Nelson, as modified by Oakley, Shohet and Stearns, discloses the system of claim 11 as discussed above. Nelson further discloses wherein obtaining the fuel flow and the compressor outlet pressure comprises measuring the fuel flow and the compressor outlet pressure (Col. 2, line 51-Col. 3, line 11, as shown in Figure 1).
Regarding claim 20,
Oakley discloses selecting the threshold from a plurality of thresholds depending on at least engine rotational speed [0029, as shown in Figure 6]. 
Oakley teaches that changing the threshold between the control initiation temperature and the hardware limit temperature allows the torque to smoothly attain its steady state value [0027]. Oakley teaches that this control strategy provides advantages such as being less disruptive to a vehicle operator and preventing overshoot of the turbine inlet temperature over the maximum hardware temperature setpoint [0007]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the control strategy in the processing unit disclosed by Oakley with the turbine inlet temperature computer performing the calculation steps disclosed by Nelson. As taught by Oakley, it is desirable to limit the turbine inlet temperature below a setpoint temperature corresponding to the hardware limit temperature to prevent damage to the turbine of a turbocharged engine. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747